 

Case 2:20-cr-00015-Z-BR Document 1505 Filed 03/26/21 Page1of1 PagelD 5665

   
  

       
     
  

IN THE UNITED STATES DISTRICT COURT | Nowriire\ iy) COURT
FILED!"

FOR THE NORTHERN DISTRICT OF TEXAS

  
   
 

AMARILLO DIVISION
MAR 26 2021
UNITED STATES OF AMERICA § CLERK. 1s, DISTRICT COURY
§ By.
Plaintiff, §
§
v. § 2:20-CR-15-Z-BR-(2)
§
NOEL MANDUJANO §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On March 11, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Noel Mandujano filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Noel Mandujano was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Noel
Mandujano; and ADJUDGES Defendant Noel Mandujano guilty of Count One of the Superseding
Information in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii). Sentence will be imposed

in accordance with the Court’s sentencing scheduling order.

SO ORDERED, March 4 , 2021.

 

MAATHEW J| KACSMARYK
ITED STATES DISTRICT JUDGE

 
